Name: Commission Regulation (EEC) No 1055/84 of 16 April 1984 amending Regulations (EEC) No 1256/83 and (EEC) No 1257/83 on the opening of various invitations to tender for the levy and/or refund for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/6 Official Journal of the European Communities 17. 4. 84 COMMISSION REGULATION (EEC) No 1055/84 of 16 April 1984 amending Regulations (EEC) No 1256/83 and (EEC) No 1257/83 on the opening of various invitations to tender for the levy and/or refund for the export of common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, by Commission Regulation (EEC) No 1257/83 of 20 May 1983 ("), an invitation to tender for the refund for the export of common wheat to coun ­ tries of zones I, II a), III, IV a) and b), V, VI, VII, the German Democratic Republic and the Iberian Penin ­ sula was opened until 28 June 1984 ; Whereas, by Commission Regulation (EEC) No 1256/83 of 20 May 1983 (*), an invitation to tender for the refund for the export of common wheat to coun ­ tries of zone IV c) and d) was opened until 28 June 1984 ; Whereas, in the present situation, it is appropriate to close these invitations to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The invitations to tender opened by Regulations (EEC) No 1256/83 and (EEC) No 1257/83 are closed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 164, 14 . 6 . 1982, p. 1 . (J) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 133, 21 . 5. 1983, p. 39 . (5) OJ No L 133, 21 . 5 . 1983 , p. 36 .